PER CURIAM.
This is an interlocutory appeal from an order of the Circuit Court of Orange County. All parties moved for summary judgment. The trial court, concluding that there were no genuine issues of material fact, partially granted appellees’ motion and mandatorily enjoined the City of Orlando to develop and implement plans to bring the Bennett Road Sewage Treatment Plant into compliance with state standards by June 1, 1976, and further required the City to report periodically on the progress being made toward that end.
Disputed factual issues may not be tried or resolved in a summary judgment proceeding. Summary judgment is appropriate only if the facts are so crystallized that nothing remains but questions of law. Shaffran v. Holness, 93 So.2d 94 (Fla.1957). We have carefully reviewed the record on appeal in this case and find that there are genuine issues of fact which preclude the entry of summary judgment. Hobby v. Scott, 298 So.2d 436 (Fla. 4th DCA 1974); Osceola County v. Goodman, 276 So.2d 210 *1003(Fla. 4th DCA 1973); Van Arsdale v. DiMil Land Company, 264 So.2d 85 (Fla. 4th DCA 1972); Shollenberger v. Baskin, 227 So.2d 79 (Fla. 4th DCA 1969).
REVERSED and REMANDED for further proceedings consistent with this opinion.
ALDERMAN and DAUKSCH, JJ., and GREEN, OLIVER L., Jr., Associate Judge, concur.